﻿Sir, may I be permitted, first of all, to offer you the warmest fraternal congratulations of the delegation of Cameroon upon your unanimous election to the high office of President of the thirty-fourth session of the United Nations General Assembly. We are particularly pleased, because we know you well and appreciate your outstanding personal and diplomatic qualities, as well as your commitment and contribution to the struggle being waged 
by Africa with the rest of the third world for its dignity. Your activities at the head of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, and elsewhere, are a prime example. Moreover, over and above you personally, your election does honour to Africa and is a just source of pride to your country, the sister United Republic of Tanzania, which, above and beyond the cultural ties of our common African heritage woven by geography, history and common aspirations, has relations of fruitful co-operation with Cameroon in the OAU and in our great family of the non-aligned.
122.	We are pleased to take this occasion to thank your predecessor in this post, Mr. Indalecio Lievano of Colombia, for the distinguished way in which he discharged his responsibilities.
123.	Finally, we wish to pay a very special tribute and to express our profound gratitude to our Secretary- General Mr. Kurt Waldheim. My Government is grateful to him for his tireless, ever selfless and discreet efforts, in exercise of his difficult functions, to find solutions to the numerous problems besetting our times.
124.	May we also welcome among us the delegation of Saint Lucia. With its admission as the Organization's one hundred and fifty-second Member, the universal nature of the United Nations has been strengthened.
125.	It is with great sadness that we learned, at the beginning of last month, of the untimely passing of Mr. Agostinho Neto, the President of the People's Republic of Angola. His place in Africa and in the world is well known, as is attested to by the numerous expressions of sympathy and grief addressed to his family and to the Government and people of Angola—condolences with which I associate my delegation and myself personally.
126.	This thirty-fourth session of the General Assembly is being held in a particularly uneasy international climate, marked as it is by tension and conflict and the suffering and misery they entail, as well as by economic disorders, the principal victims of which has been the third world—Africa in particular.
127.	The victories over domination and slavery during this past decade had aroused hopes that Africa, upon emerging from a long colonial period of darkness, might finally come to know peace and set out on the path of economic, social and cultural development in solidarity with the rest of mankind.
128.	But that noble design is still thwarted by the blind persistence in southern Africa of a racist minority with the complicity of powerful foreign interest groups. This intolerable situation for human dignity endangers not only the peoples of Africa but international peace and security as well.
129.	There can be no doubt that no African country can really feel that it is the complete master of its own destiny, free to chart a future of happiness and prosperity, as long as the policy of apartheid and oppression prevailing in that part of our continent persists.
130.	The fate of millions of human beings held in bondage in their own country deserves the constant vigilance of our Organization, founded as it is on respect for the principle of the inalienable dignity of all human beings, the equality of rights of peoples, and their right to self-determination.
131.	We believe that the General Assembly is the appropriate framework within which to arouse and sustain the active solidarity that the liberation movements are entitled to expect of the international community. We are gratified that the intensification of the struggle they are waging in southern Africa has already induced the Pretoria regime to take actions the absurdity of which is obvious to all. This struggle must constantly, reinforced with firm international pressures upon that regime. In this respect we wish to refer to the new and unanimous condemnation of South Africa by the Security Council in its resolution in connexion with the establishment of a new Bantustan.
132.	All are aware that the masquerade of according autonomy to artificial geo-political entities or to ethnic groups is designed merely to create a security belt around the apartheid bastion.
133.	My country, which is applying and will continue strictly to apply the decisions of the United Nations and the OAU, has decided to have no relations with either South Africa or those puppet States that have no national base and are doomed to be dominated by South African racists.
134.	It is this policy of subjugation that Pretoria intends to perpetuate in the international Territory of Namibia.
135.	Last year, during the same period, there was some hope that there might be an early settlement of this question on the basis of Security Council resolutions 385 (1976) and 435 (1978). Need we recall that the principal thrust of these resolutions was to make it possible for the Namibian people to exercise their right to self-determination and independence by free and democratic elections under the control and supervision of the United Nations?
136.	And yet, since publication of the report of the Secretary-General on practical methods for implementing the United Nations plan, South Africa, which had solemnly accepted that settlement, nevertheless has not hesitated, with its customary bad faith, to reopen the issue.
137.	It is clear that in so doing South Africa is once again striving to gain time, substantially to alter the facts of the situation, and to distort the application of an international settlement plan in order, in the final analysis, to achieve the goals of its own domestic settlement plan.
138.	In May last, at the resumed thirty-third session of the General Assembly, there was adopted by an over-whelming majority a resolution calling upon the Security Council to meet urgently in order to impose against South Africa the enforcement measures provided for in Chapter VII of the Charter [resolution 33/206], but so far it has not been possible for us to emerge from the impasse.
139.	We must deplore the fact that, despite the arrogant attitude of Pretoria, which is constantly undermining the credibility of our Organization, certain Powers, in particular those which have decisive means of applying pressure upon South Africa, do not appear to be at all disposed to use them.
140.	We must again denounce all the South African machinations aimed at excluding SWAPO, which is the authentic representative of the Namibian people, at rendering virtually inapplicable the international settlement plan, and at justifying an internal solution in the Rhodesian manner, the limits of which are finally becoming evident.
141.	Cameroon, which is a member of the United Nations Council for Namibia, reaffirms its total support for the struggle of the Namibian people under the direction of SWAPO. We reaffirm that people's right to self-determination and independence within the framework of a united Namibia, including Walvis Bay. We feel that if South Africa continues to obstruct the application of the international settlement plan as the Secretary-General interpreted it, and as it was subsequently confirmed by the Security Council, in its resolution 435 (1978), the latter has no option but to decree the sanctions provided for in Chapter VII of the Charter in order to compel South Africa to co-operate with the United Nations.
142.	The laxity that has been shown so far by certain Powers in respect of South Africa is, as we have already said, one of the causes of the weakening of our Organization. It is with good reason that in his report on the work of the Organization the Secretary-General notes and deplores the lack of confidence from which the United Nations is suffering as a result of non-compliance with numerous Security Council resolutions.
143.	The Rhodesian question is particularly enlightening in this respect. It is now virtually 15 years since a group of racist soldiers of fortune took power in the British colony, thereby depriving 6 million blacks of their most elementary rights. While the sanctions decreed by the Security Council handicapped the development of the Rhodesian economy, they did not succeed in bringing low the illegal regime installed in Salisbury, which owes its survival to the assistance openly supplied by South Africa and the support it receives from several multinational firms.
144.	Moreover, we believe the Security Council must decide at the proper time whether or not the sanctions imposed upon the rebel regime should be lifted.
145.	My country is pleased with the new approach defined at the last Meeting of Heads of Government of Commonwealth Countries, in Lusaka. As we have always said, there is no doubt that the only solution acceptable in Zimbabwe is negotiation with the liberation movements with a view to the effective transfer of sovereignty to the majority on the basis of free and democratic elections under international control.
146.	We hope that the negotiations now under way in
London will make it possible for the United Kingdom to commence the process leading to the effective independence of Zimbabwe. In our opinion, any recognition of the Salisbury regime presupposes a fundamental constitutional re-adaptation that would ensure the predominance of democratic rule by the majority. Let there be no mistake about this. The interdependence of peoples and nations is, as has been demonstrated by the re-percussions of present crises, far from being a myth. It will be illusory to speak of peace as long as Africa is suffering from discrimination and does not benefit fully from respect for the principles of the Charter.
147.	For the progress of the whole international community, it is essential that the process of the emancipation of peoples, which was started three decades ago, in particular in Africa and in Asia, be completed through the liberation of the last ghettos of oppression. For the security of States, it is equally crucial that their territorial integrity, their independence and their sovereignty be respected.
148.	This key principle of the United Nations Charter is also one of the comer-stones of the doctrine of non- alignment, which provides the basis for the external policy of my country.
149.	May I be permitted once again to recall here our concept of non-alignment as it was defined by the President of the United Republic of Cameroon, Mr. Ahmadou Ahidjo?
"Non-alignment, for us, means first of all non-interference in the domestic affairs of others.
"Non-alignment, for us, means also refraining from the use or threat of force for the settlement of international conflicts.
"Non-alignment, for us, means also a state of permanent vigilance in the face of all organized powers, present or future, without any a priori prejudice against any other country, while we keep a hand outstretched in loyal co-operation as long as no vital interest is to be sacrificed thereby.
"Non-alignment, for us, means finally tolerance and peaceful, indeed even dynamic, coexistence between States which have different political, social and economic regimes but which are working together for the promotion of a world of equal peoples, reed from domination and fear and practising mutual respect.
"In other terms, non-alignment is, for us, not an antonym of but a complement to international cooperation."
That philosophy governs our approach to conflicts with which our time has to contend.
150.	First of all, in the Middle East, a region which in three decades has known three of the bloodiest wars, the situation remains unstable and explosive.
151.	My delegation has constantly reaffirmed that the Palestinian question is at the heart of the Israeli-Arab conflict and that any solution that neglects that major element will be neither just nor lasting. 
152.	It is therefore essential for the Palestinian people to exercise all their essential rights, including that of having a country of their own. The search for an equitable solution implies their effective participation in any peace process and any negotiating machinery, through the intermediary of their authentic representative, the PLO.
153.	Israel, which has the right to live in peace within recognized borders, must abandon its expansionist designs and must withdraw from all occupied Arab territories, in conformity with Security Council resolutions 242 (1967) and 338 (1973), so as to make possible the advent of an era of peace and mutually advantageous co-operation in that part of the world.
154.	This is the time and place to refer to the tragedy of Lebanon, which is threatening that State in its very substance. Cameroon supports all efforts aimed at safeguarding the independence and territorial integrity of that friendly country.
155.	Next there is Cyprus, where the two communities could find common ground to preserve both their respective interests and also the independence, integrity and unity of that non-aligned country, if the external Powers were to refrain once and for all from interfering in their domestic affairs.
156.	Finally, in South-East Asia, where the Cambodian people have been threatened for the past 10 years, the existing situation is at the very heart of the major preoccupations of the international community. The dangerous tensions, the instability, the confrontations that are developing there, the antagonisms, the large- scale violations of human rights, the loss of innumerable human lives, destruction in all its forms and the resultant suffering for the Cambodian people are such that everything must be done quickly to enable the peoples of that region to define their political options and settle their problems without foreign interference, and with respect for their territorial integrity, sovereignty and independence.
157.	The coming of peace to those troubled regions would strengthen the process of generalized detente throughout the world and contribute to ameliorating one of the most disquieting elements of our time. I refer, of course, to the arms race.
158.	This year again, colossal sums of the order of $480 billion have been devoted to military expenditures, according to the most authoritative estimates, or approximately $ 1 million per minute.
159.	In these estimates the share ascribed to the principal military alliances is established at more than 70 per cent.
160.	Let us return once again to the principles of non-alignment and denounce the false peace that is based on the precarious balance of terror.
161.	It can never be said enough that peace, international co-operation and economic development of the nations which stand in solidarity presuppose general and complete disarmament under effective international control.
162.	My delegation appreciates the efforts made by the United States of America and the USSR which have led to the signing of their second agreement on the limitation of strategic arms. We hope that that agreement will be ratified soon. Of course, it is a partial, measure because it is set within a framework of exclusive bilateral negotiations and is intended to bring about a subtle nuclear balance between those two great Powers.
163.	The ratification of the SALT treaty after the second round of SALT should open the way to the conclusion of another agreement at the end of the third round and give new impetus to international negotiations aimed at reversing the arms race.
164.	Disarmament, decolonization and the reduction of tensions and conflicts throughout the world cannot of themselves guarantee international peace and security. Indeed, they imply also justice and equality in the economic field. And yet the present session is being held during a period of uncertainty, disappointment and profound disturbance in international economic relations.
165.	Indeed, the industrialized countries experienced a rapid growth right after the Second World War thanks to the abundance and availability of raw materials coming from developing countries and with the support of technical and financial institutions which were set up to serve chiefly their interests. That system, because of its perverse effects, has finally revealed what its limits are. There followed a constant falling-off in production and growth and an aggravation of inflation, monetary instability and, in short, a generalized recession.
166.	This situation, which has a special effect upon the nascent economies of the countries of the third world, has demonstrated the need for setting up the new international economic order.
167.	It is from that standpoint that numerous initiatives were adopted during the last 20 years, from the institutionalization of UNCTAD to the establishment of the Committee of the Whole Established under General Assembly Resolution 32/174 and including two special sessions of the General Assembly, the sixth and the seventh.
168.	Unfortunately, the results obtained have fallen much below the goals aimed at.
169.	The recent fifth session of UNCTAD at Manila, of which so much was expected because of the priority to be accorded to a thorough examination of the problems of structural change in the world economy as well as a study, in terms of their global and correlated actions, of trade, monetary, financial and technical questions, has resulted in the mediocre conclusions known to us all.
170.	As for the GATT agreements, our Secretary- General reveals in his report on the work of the Organization that although they ' 'provide a framework for the fight against future protectionism" they "give little immediate relief for countries most affected by present protectionist measures", Similarly, the Secretary-General adds, despite the progress achieved:
"Much more needs to be done to establish the common fund and to implement the other components of the Integrated Programme for Commodities". 
171.	The Committee of the Whole Established under General Assembly Resolution 32/174 at its recent sessions decided on certain proposals which by and large are minor, concerning the transfer of resources relating to agriculture and food questions. These results, obtained thanks to the new impetus which was imparted to the Committee by the Assembly last year, are still far from living up to our expectations, but they clearly demonstrate that the action of the Committee would be further strengthened if it were based upon sufficient political will.
172.	The same can be said of the Preparatory Committee for the New International Development Strategy which is now bogged down on the elaboration of a preamble.
173.	The negotiations aimed at the establishment of a new convention on the law of the sea, which have been going on for six years, could soon come to a successful conclusion if only governments display firm political will. For this it is necessary to adhere to the time-table adopted at the eighth session for the signing of the convention in 1980. My Government, as in the past, will actively participate in this last phase of the Third United Nations Conference on the Law of the Sea. We are convinced that the new concept of the common heritage of mankind, which has given rise to these long negotiations, will be safeguarded and that the essential interests of the land-locked and geographically disadvantaged countries will be protected.
174.	The Second United Nations Development Decade is coming to an end. Although it has been marked by intensive negotiations, in the final analysis its only result has been the recognition of the existence of the crisis—of the imbalance, instability and general uncertainty of the situation that we face, as well as of the urgent need to make changes if we wish to ensure our own survival.
175.	We are commencing the cycle of another decade. We must prepare for it and embark upon it in a new spirit. For this purpose, the non-aligned countries, at their recent Sixth Conference in Havana indicated quite appropriately that the
. .establishment of the New International Economic Order calls for bold initiatives, demands new concrete and global solutions and cannot be brought about by piecemeal reforms and improvisations intended to resolve the present economic difficulties".
176.	Together with the new order for which we yearn there must be a corresponding new morality—a morality involving a profound sense of justice, equity and solidarity between peoples. It must be a morality, as we said from this rostrum last year, that betokens a real will to go beyond national self-interest for the benefit of the strengthening of the common good, which is supranational and of which peace, collective security and the welfare of all peoples are the governing elements. It is a morality that must call for an increased transformation into reality of decisions which have been or soon will be adopted at various international gatherings. It requires a revision and updating of our plans and our frames of reference, and implies, moreover, an increase of responsibilities and possibilities of action for the United Nations at the same time as a streamlining of its structures and working methods. Therefore, we support the highly constructive initiatives advocated in this respect by our Secretary-General.
177.	It is agreed today that States cannot resolve the major problems of our time either individually or even in small groups. They must now operate on a worldwide scale, despite disparities and other divisive factors which continue to militate against the coming about of a better organized and more equitable world.